 

INDOOR HARVEST CORP. 8-K [inqd-8k_121317.htm]

 

Exhibit 10.2

 

Indoor Harvest, Corp.

5300 East Freeway Suite A

Houston, TX 77020

Tel 832-649-3998

grow@indoorharvest.com

www.indoorharvest.com

[ex10_img.jpg] 

 

 



Annette Knebel

10611 Alderford Court

Houston, Texas 77070

Phone: 346-310-3427

Email: aknebel@indoorharvest.com

 

December 13, 2017

 

Dear Board of Directors:

 

In my role as Chief Accounting Officer for Indoor Harvest Corp, I am pleased to
provide my resignation, effective January 1, 2018, due to my appointment as
Chief Financial Officer for Indoor Harvest. I remain a member of the Indoor
Harvest Board of Directors. I look forward to my new role in the Company and am
excited to continue to help the Company’s business plan succeed.

 

Sincerely,

 

 

Annette Knebel

 



   

 